internal_revenue_service number release date index number ------------------- ----------------------------- ----------------------------- --------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number ------------------- refer reply to cc corp plr-115423-11 date date ty ------------- ty ------------- legend distributing controlled sub controlled d sub d sub trust --------------------------- ------------------------------- ------------------------- ------------------------------------------------------------------------ -------------------- ------------------------------- ------------------------ ------------------------ ------------------------------- ------------------------ ----------------------- ------------------------------- ---------------------- -- --------------------------- ------------------------------- ----------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------- ------------------------- plr-115423-11 trust trust foundation state a state b business a business b a b c d e f g h i j k l ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------- ------------------------ ----------------------------------- ------------------------- ----------------------------------------- ------------------------ ------------- ------------- ------------------------------------------------------------------------ ------------------------------ ---------------------------- ------------------------ ---- ------------------------- ------------------------ ------------------------ ------------------------- --- ---- ---- --------------- ------------------ ------------------------ plr-115423-11 m n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ----------------------- --------------------- ------------------------ --------------------- -------------- --------------- ---- ------------------------- ------------------------------------ ------------ --------------- ---------------------- -- --------------- -- ------------------------------- ------ -------------- --------------- ---- ------------------------- ---- plr-115423-11 ii exchange ratio ------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------ dear ---------------- this letter responds to your letter dated date and subsequent correspondence in which you requested rulings regarding certain federal_income_tax consequences of a series of proposed transactions the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination in particular no determination has been made regarding whether the split-off defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code_of_1986 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts distributing a state a corporation is a privately owned corporation and the common parent of an affiliated_group_of_corporations including d sub1 and d sub which file a consolidated federal_income_tax return the distributing group distributing is engaged directly and indirectly through members of its separate_affiliated_group as defined in sec_355 the distributing sag in business a approximately b percent of distributing’s outstanding common_stock is held by c shareholders or their estates corporations or partnerships owned by them or trusts formed on their behalf collectively the family shareholders the family shareholders include i trust ii trust and iii foundation trust trust trust discussed below and foundation together the charities the charities hold approximately hh percent of plr-115423-11 the stock of distributing the distributing group owns a percent of controlled sub controlled sub a publicly traded state a corporation is the common parent of an affiliated_group_of_corporations controlled sub has one class of common_stock outstanding which is held a percent by the distributing group consisting of d percent held by distributing e percent held by d sub and f percent held by d sub and approximately g percent by the public the public shareholders controlled sub has continuously owned all of the stock of controlled a state a corporation for more than five years in the proposed transactions described below controlled will become the owner of all of the stock of controlled sub controlled sub is engaged indirectly through members of its separate_affiliated_group as defined in sec_355 the controlled sub sag in business b financial information has been submitted that indicates that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions for what are represented to be valid business purposes distributing has proposed the following steps be undertaken i ii d sub and d sub will each convert under state a law from a corporation to a limited_liability_company and will be treated as entities disregarded from their owner distributing for federal_income_tax purposes d sub and d sub will then transfer their controlled sub stock to distributing following the conversions and transfers distributing will directly own a percent of the shares controlled sub common_stock controlled will organize a wholly-owned state a limited_liability_company merger sub merger sub will merge with and into controlled sub with controlled sub surviving the merger as a wholly-owned subsidiary of controlled the merger- exchanges pursuant to or in connection with the merger-exchanges controlled will amend its certificate of incorporation to authorize three classes of common_stock controlled common_stock controlled class a common_stock class a shares and controlled class b common_stock class b shares distributing’s shares of controlled sub common_stock will be converted into an equal number in the aggregate of shares of class a shares class b shares and controlled common_stock the public shareholders’ shares of controlled sub common_stock will be converted into an equal number of shares of controlled common_stock and controlled sub’s shares of controlled will be converted into that number of shares of controlled common_stock so that controlled sub will own a number of shares of common_stock of controlled determined by reference to the value of controlled immediately before the plr-115423-11 iii merger-exchanges the hook_stock except for certain transfer restrictions the class a shares will be identical in all respects to shares of controlled common_stock including the right to cast one vote per share for the election of directors controlled common_stock together with the class a shares comprise the low- vote shares except for certain transfer restrictions the class b shares will be identical in all respects to the controlled common_stock except the class b shares will bear the right to cast ten votes per share solely for the election of directors the high-vote shares immediately after the merger-exchanges distributing will own shares of controlled stock representing approximately h percent of the voting power and a percent of the economic value of controlled the public shareholders will own shares of controlled stock representing approximately i percent of the voting power and g percent of the economic value of controlled and controlled sub will own hook_stock representing j percent of the voting power and economic value of controlled under applicable state law controlled sub will not be entitled to vote the hook_stock after the merger-exchanges controlled may transfer some or all of its assets and liabilities to controlled sub distributing will exchange shares of controlled common_stock class a shares and class b shares for outstanding shares of distributing common_stock held by certain family shareholders including the charities the exchanging distributing shareholders the exchange of controlled shares for distributing shares the split-off the controlled shares distributed in the split-off will represent k percent of the voting power and l percent of the economic value of controlled’s outstanding_stock the split-off would be treated as a distribution to which sec_355 applies if either distributing’s or the public shareholders’ acquisition of controlled resulting from the merger-exchanges is taken into account for purposes of sec_355 and this fact has been specifically considered in issuing ruling distributing will retain shares of controlled stock representing approximately ii percent of distributing’s economic_interest in controlled or m percent of the economic value and n percent of the voting power of controlled’s outstanding_stock the retained shares the charities and distributing will enter into an agreement pursuant to which in the split-off the charities will agree to exchange all their distributing common_stock for shares of controlled and certain other exchanging distributing shareholders may also enter into similar agreements to exchange some or all of their distributing common_stock for shares of controlled in each case based upon the exchange ratio all exchanging distributing shareholders with the exception of the charities are expected to receive solely high-vote shares the charities are expected to receive a combination of controlled common_stock class b shares and class plr-115423-11 iv v a shares exchanging distributing shareholders will receive cash in lieu of fractional shares of controlled stock at the same time as the split-off distributing expects to transfer the retained shares to one or more investment banks the investment banks in one or more exchanges in retirement of distributing indebtedness commercial paper or other short-term debt with a maturity of days or longer the distributing indebtedness which the investment banks acting as principals for their own account will have purchased from distributing at least fourteen calendar days prior to the initial debt exchange defined below pursuant to an exchange_agreement entered into by distributing and the investment banks no sooner than five days after the investment banks acquire distributing indebtedness distributing will agree with the investment banks to exchange an amount of retained shares in retirement of an amount of distributing indebtedness to be determined by the parties bargaining at arm’s length the initial debt exchange on the same day the exchange_agreement is executed the investment banks and other underwriters will sign an underwriting agreement with controlled and distributing to conduct a secondary public offering the first public offering of the controlled common_stock the investment banks expect to receive in the initial debt exchange distributing expects to close the exchange by transferring shares of controlled common_stock to the investment banks in exchange for the distributing indebtedness four business days after the execution of the exchange_agreement and the underwriting agreement this closing will in no event be less than fourteen calendar days after the investment banks purchase the distributing indebtedness from distributing in furtherance of the fiduciary duties of the trustees of the trusts to diversify the assets of the trusts the trusts will have the right to sell o shares but not more than r shares of controlled common_stock representing p percent by economic value of controlled in the first public offering the investment banks may enter into other arrangements with respect to the distributing indebtedness but neither distributing controlled nor any of their affiliates will be a party to such arrangements the investment banks have advised distributing that a there may be a limited market for controlled common_stock in the first public offering thereby limiting the amount of distributing indebtedness the investment banks would be willing to exchange for controlled common_stock in the initial debt exchange and b the terms of the first public offering may be improved if controlled agrees pursuant to a customary lockup agreement not to engage in a second public offering for q months following the first public offering unless the investment banks agree to a shorter period to the extent distributing does not exchange all of the retained stock in the initial debt exchange it may engage in additional debt exchanges with the investment banks in which the investment banks may be willing to purchase additional distributing indebtedness from distributing in plr-115423-11 contemplation of one or more additional underwritten offering s of controlled common_stock in which case the investment banks would consider with no legal_obligation to proceed effecting additional debt exchanges the follow-on debt exchanges and collectively with the initial debt exchange the debt exchanges if a follow-on debt exchange occurs the investment banks will sell the controlled common_stock received in such follow-on debt exchange to investors in an underwritten secondary public offering the second public offering immediately after such follow-on debt exchange the timing and terms of the exchange and underwriting agreements concerning any follow-on debt exchange would be similar to the timing and terms of the agreements governing the initial debt exchange as described in paragraph iv above regardless of whether a follow-on debt exchange occurs the charities will have the right to sell o shares of controlled common_stock representing p percent by economic value of controlled in the second public offering so long as the total number of shares of controlled common_stock sold by the charities including those sold in the second public offering does not exceed r shares the debt exchanges will in no event be executed later than s months after the split-off alternatively or in addition distributing may seek to sell the retained stock any retained stock not disposed of in the debt exchanges will be disposed of no later than five years after the split-off vi if a second follow-on debt exchange occurs the investment banks will sell the controlled common_stock received in such follow-on debt exchange to investors in an underwritten secondary public offering the third public offering immediately after such follow-on debt exchange regardless of whether a second follow-on debt exchange occurs the charities will have the right to sell an amount of additional shares of controlled common_stock in the third public offering such that the total shares of controlled common_stock disposed of by the charities including those sold in the third public offering will not exceed r shares vii under certain circumstances the charities have the right to cause a fourth underwritten secondary public offering the fourth public offering together with the first public offering second public offering third public offering and any index inclusion offering defined below the public offerings to dispose_of a number of shares of controlled common_stock such that the total shares of controlled common_stock disposed of by the charities in the public offerings does not exceed r shares the last public offering would occur at least twelve months before any demand offering defined below viii it is anticipated that as a result of increasing the public float of its shares controlled will be eligible for inclusion in t in the event of such inclusion controlled may also conduct an index inclusion offering an index inclusion plr-115423-11 ix x xi offering in which controlled the charities and or the investment banks would sell shares of controlled common_stock rather than selling controlled common_stock in the public offerings the charities may instead sell shares of controlled common_stock to one or more private investors which would be unrelated to distributing or controlled in connection with any sale a private investor may be required to enter into a governance agreement with controlled in which the investor would agree to vote its shares of controlled common_stock other than for the election of directors in accordance with the recommendations of controlled’s board_of directors if the charities are unable to sell r shares of controlled common_stock in the public offerings or to one or more private investors as described in paragraph ix above such unsold shares comprise the residual charity shares controlled is generally obligated to maintain a shelf registration_statement from the date upon which the underwriters’ lock-up for the last public offering expires until the second anniversary of the split-off the shelf registration would permit the charities to sell from time to time on an ongoing basis the residual charity shares in open market sales on the u at prices then prevailing in the market shelf sales all shelf sales would be made through a broker and would not involve an underwriting any acquisition of controlled stock pursuant to a shelf sale that is considered similar to a public offering within the meaning of sec_1_355-7 would cause the split-off to be treated as a distribution to which sec_355 applies if such acquisition was taken into account for purposes of sec_355 and this fact has been specifically considered in issuing ruling additionally the charities may request that controlled purchase the residual charity shares but controlled is under no obligation to make any such purchase the controlled stock distributed to the exchanging distributing shareholders in the split-off other than the shares to be sold by the charities in the public offerings in the shelf sales to controlled and or to private investors generally will not be transferable for two and one-half years following the split-off however transfers of controlled stock pursuant to an estate plan and disposition of controlled stock to pay estate_taxes will be permitted at any time the restrictions on transfer will lapse with respect to one-third of the shares of controlled stock or such greater number as determined by controlled held by the exchanging distributing shareholders on each of the two and one-half three and one-half and four and one-half year anniversaries each a lock-up release date of the split-off no more than v prior to each lock-up release date the charities will be entitled to request that controlled effect an underwritten secondary public offering of shares of controlled common_stock any such offering a demand offering the charities and the other exchanging distributing shareholders generally will be permitted to participate in these demand offerings with respect to a number of shares of controlled stock plr-115423-11 determined on a pro_rata basis based upon the number of shares of controlled stock held by such shareholder any acquisition of controlled stock pursuant to a demand offering would cause the split-off to be treated as a distribution to which sec_355 applies if such acquisition was taken into account for purposes of sec_355 and this fact has been specifically considered in issuing ruling if all of the shares to be released on each lock-up release date and requested to be included in a demand offering are not sold in a demand offering then the charities will be entitled to request that controlled maintain a shelf registration_statement under which holders of controlled stock may sell such shares distributing will reimburse controlled for certain out-of-pocket expenses of controlled sub incurred in connection with the proposed transactions eg legal fees investment banker fees costs of printing which expenses will not exceed dollar_figurew which is x percent of the value of distributing’s interest in controlled sub in the event that distributing lists its common_stock on a u s national securities exchange or comparable foreign exchange the charities will be entitled to an additional payment per share of distributing common_stock exchanged in the split-off which may be payable in cash or retained shares at the charities’ option the payment will be either i dollar_figurey per share if distributing lists its common_stock within z of the split-off or ii dollar_figureaa per share if distributing lists its common_stock within bb of the split-off xii xiii xiv during the five year period following the split-off pursuant to a governance agreement entered into with controlled an exchanging distributing shareholder that beneficially owns controlled stock representing cc percent or more of the voting power of controlled will not be permitted to i seek to affect the control of the management or policies of controlled or the controlled board_of directors ii seek to call a special meeting of the controlled shareholders iii nominate any person as a director of controlled iv propose any matter to be voted upon by the controlled shareholders v deposit any controlled stock into a voting_trust or vi subject any controlled stock to any agreement or arrangement with respect to the voting of such stock with a third party the governance restrictions xv controlled currently expects that following the consummation of the split-off and the initial debt exchange and in connection with the consideration of resolutions to be submitted to the controlled shareholders at the first regularly scheduled annual shareholders’ meeting of controlled following the split-off or at a special shareholders’ meeting of controlled following the split-off the controlled board_of directors will consider a proposal to convert the class b shares to class a shares on a share-for-share-basis subject_to the receipt of controlled shareholder approval a conversion of class b shares to class a shares would cause the split-off to be treated as a distribution to which sec_355 applies if the plr-115423-11 public shareholders’ acquisition of an increased voting interest in controlled that would occur in the event of a conversion is taken into account for purposes of sec_355 and this fact has been specifically considered in issuing ruling there will be no binding commitment by the controlled board_of directors to and there can be no assurances that the controlled board_of directors will consider the issue or resolve to present a conversion proposal to the controlled shareholders at that meeting or any subsequent meeting moreover there can be no assurances that if presented the controlled shareholders will approve a conversion proposal if such a conversion proposal is approved by the controlled board_of directors and presented to the controlled shareholders a vote by a majority of all three classes of controlled stock outstanding represented in person or by proxy at a shareholder meeting voting together as a single class with each share having one vote will be required for the proposal to be approved no controlled shareholder would have the right to cause the controlled board_of directors to consider a proposal to convert the class b shares to class a shares xvi the sole beneficiary of trust is foundation when trust terminates all of the assets held by trust are required by the governing trust agreement to be distributed to foundation the sole beneficiary of trust is trust when trust terminates all of the assets held by trust are required by the governing trust agreement to be distributed to trust the foundation’s acquisition of controlled stock from trust and trust 3’s acquisition of controlled stock from trust would cause the split-off to be treated as a distribution to which sec_355 applies if such acquisitions were taken into account for purpose of sec_355 and this fact has been specifically considered in issuing ruling xvii it is intended that distributing controlled and controlled sub will enter into or continue various agreements in connection with the proposed transactions that will result in continuing transactions between the parties including a merger and exchange_agreement registration agreement master services agreements and tax indemnity agreement representations the following representations are made with respect to the merger exchanges a no stock_or_securities of controlled will be issued for services rendered to or for the benefit of controlled in connection with the proposed transactions and no stock_or_securities of controlled will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period for the debt plr-115423-11 b c d e f g h i j k the transfer of controlled sub stock to controlled by the public shareholders is not the result of the solicitation by a promoter broker or investment house provided that a proxy solicitor may be engaged in connection with the vote of the public shareholders with respect to the proposed transactions the public shareholders and distributing will not retain any rights in the controlled sub stock transferred to controlled in the merger-exchanges any debt of the public shareholders or distributing relating to the controlled sub stock being transferred to controlled that is being assumed or to which such controlled sub stock is subject was incurred to acquire such controlled sub stock and was incurred when such controlled sub stock was acquired and the public shareholders and distributing are transferring all of the controlled sub stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and fair_market_value of the assets to be transferred by the public shareholders and distributing to controlled will in each instance be equal to or exceed the sum of the liabilities if any to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities of the public shareholders and distributing to be assumed by controlled if any were incurred in the ordinary course of business and are associated with the assets to be transferred there will be no indebtedness created in favor of the public shareholders and distributing as a result of the transaction the merger-exchanges will occur under a plan agreed upon before the transaction and effectuated pursuant to agreements in which the rights of the parties are defined all exchanges that make up the merger-exchanges will occur on approximately the same date there is no plan or intention on the part of controlled to redeem or otherwise reacquire any controlled stock to be issued in the proposed transactions taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the merger-exchanges but excluding any transaction not taken into account under sec_351 the public shareholders and distributing will be in plr-115423-11 control of controlled within the meaning of sec_368 immediately after the merger-exchanges the public shareholders and distributing will each receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to controlled or for services rendered or to be rendered for the benefit of controlled controlled has no plan or intention to terminate its existence and will use the property transferred ie the controlled sub stock to it directly or indirectly in a trade_or_business there is no plan or intention by controlled to dispose_of the transferred property other than in the normal course of business operations aside from the reimbursement of up to dollar_figurew of controlled sub’s out-of-pocket expenses by distributing each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transactions controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor controlled will not be a personal_service_corporation within the meaning of sec_269a l m n o p q r the following representations are made with respect to the split-off and debt exchanges s t u v the indebtedness owed by controlled to distributing after the split-off if any will not constitute stock_or_securities the fair_market_value of the controlled stock to be received by each exchanging distributing shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the split-off no part of the controlled stock to be distributed by distributing in the split-off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a as conducted by the distributing sag is representative of the present operations of plr-115423-11 w x y business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b as conducted by the controlled sub sag is representative of the present operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transactions each of the distributing sag and the controlled sag will continue the active_conduct of its business independently and with its separate employees the split-off is motivated in whole or substantial part by one or more corporate business purposes i resolving the ongoing dispute between the charities and the management of distributing by fully redeeming the charities’ interest in distributing ii enhancing distributing’s credit profile iii enabling distributing’s management to focus all of its attention on managing distributing’s businesses iv allowing controlled additional strategic flexibility to pursue its business interests independent of distributing v enhancing controlled’s ability to use its stock as acquisition currency as a means of raising capital and for employee compensation vi removing regulatory limitations that affect controlled’s ability to expand its business vii rationalizing distributing’s employee compensation program and viii facilitating the inclusion of controlled in t the split-off is motivated in whole or substantial part by one or more of these corporate business purposes z the proposed transactions are not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled aa excluding any acquisitions of stock pursuant to the merger-exchanges the split- off shelf sales demand offerings conversion of class b shares to class a shares the foundation’s acquisition of controlled stock from trust and trust 3’s acquisition of controlled stock from trust the split-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation bb other than certain payments under the agreements described in paragraph xvii or incurred in the ordinary course no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock plr-115423-11 cc except for certain payments that may be made in connection with the tax indemnity agreements and the master services agreement payments made in connection with all continuing transactions if any between members of the distributing group and members of the controlled_group will be for approximately fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length dd no two parties to the transaction will be investment companies as defined in sec_368 and iv ee for purposes of sec_355 immediately after the split-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the split-off date ff for purposes of sec_355 immediately after the split-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and and sec_1_355-6 during the five-year period determined after applying sec_355 ending on the split-off date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the split-off date gg immediately after the transaction as defined in sec_355 either i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 or ii no person will hold a percent or greater interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such interest immediately before the split-off hh cash payments made by distributing in lieu of fractional shares of controlled stock are for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and do not represent separately bargained for consideration the total cash consideration if any that will be paid in lieu of fractional shares of controlled stock will not exceed one percent percent of the total consideration that will be distributed to exchanging distributing shareholders in the split-off ii the business_purpose for distributing’s retention of the retained shares is to improve distributing's debt-equity_ratio to solidify its credit rating and to provide plr-115423-11 distributing with a source of cash for working_capital needs expansion and acquisitions jj kk ll two or fewer distributing executives will serve on controlled’s board_of directors after the split-off after the split-off there will be no other common officers or directors between distributing and controlled the retained shares will be disposed of as soon as a disposition is warranted but in any event no later than five years after the split-off distributing will vote the retained shares in the election of the members of the controlled board in proportion to the votes cast by all other shareholders of controlled mm the aggregate amount of distributing indebtedness exchanged for controlled common_stock in the debt exchanges will not exceed the weighted quarterly average of the distributing debt owed to unrelated third parties for the twelve month period ending upon the close of business on the last full business_day before the date on which the proposed transactions were first presented to distributing’s board_of directors nn the aggregate number of shares of controlled common_stock to be sold by the charities and the investment banks in the public offerings any sale to a private investor any shelf sale any sales of residual charity shares or any other sale of controlled stock prior to the second anniversary of the split-off is not expected to exceed approximately ee shares representing an approximately ff interest which is an economic value of less than percent in controlled oo to the knowledge of controlled sub prior to the split-off no exchanging distributing shareholder has acquired controlled sub stock pursuant to a plan or series of related transactions described in sec_355 with the split-off pp to the knowledge of distributing prior to the split-off no exchanging distributing shareholder has acquired distributing stock pursuant to a plan or series of related transactions described in sec_355 with the split-off qq the merger-exchange is a single isolated transaction and is not part of a plan to periodically increase the proportional interest of any shareholder in the assets or earnings_and_profits of controlled rr the exchanging distributing shareholders have no plan or intention to acquire by purchase or otherwise any shares of controlled stock following the split-off plr-115423-11 ss the number of shares of hook_stock immediately after the merger-exchanges will be determined by reference to the fair_market_value of controlled sub’s shares of controlled stock immediately before the merger-exchanges the charities have made the following representations with respect to the proposed transactions tt the sole beneficiary of trust is foundation a private_foundation within the meaning of sec_501 and sec_509 when trust terminates all of the assets held by the trust are required by the governing trust agreement to be distributed to foundation the sole beneficiary of trust is trust a public charity within the meaning of sec_501 and sec_509 when trust terminates all of the assets held by the trust are required by the governing trust agreement to be distributed to trust uu the trustees of trust and trust have a fiduciary duty under state b law to diversify the assets held by the trusts vv the assets owned by trust and trust mainly consist of shares of distributing stock ww each of trust and trust made an election under sec_645 to be treated and taxed as part of gg’s estate until the date that is six months after the final_determination of estate_tax liability in gg’s estate the administrative period all of the income of trust and trust during the administrative period qualifies for the charitable_set_aside deduction described in sec_642 regardless of whether such income is derived from the receipt of dividends or from the sale of shares xx after the administrative period it is the intention of the trustees of trust and trust consistent with their fiduciary duties to minimize income taxes to distribute all income of trust and trust derived from their shares of distributing and controlled stock to foundation and trust respectively in a manner that will qualify those distributions for the deduction described in sec_642 regardless of whether such income is derived from the receipt of dividends or from the sale of shares yy foundation and trust are exempt from income_taxation under sec_501 rulings based solely on the information submitted and the representations set forth above we rule as follows plr-115423-11 the merger-exchange sec_1 the exchange by the public shareholders and distributing of controlled sub stock for controlled stock pursuant to the merger-exchanges will qualify as a transaction described in sec_351 distributing will not recognize any gain_or_loss on the merger-exchanges sec_361 the public shareholders will not recognize any gain_or_loss on the merger- exchanges sec_351 controlled will not recognize any gain_or_loss on the merger-exchanges sec_1032 controlled’s basis in the controlled sub stock received in the merger-exchanges will be the same as controlled sub’s net asset basis within the meaning of treas reg sec_1_1502-31 subject_to the adjustments described in treas reg sec_1_1502-31 sec_1_1502-31 controlled’s holding_period of the controlled sub stock received by controlled in the merger-exchanges will include the period during which such property was held by distributing or the public shareholders as applicable sec_1223 the split-off the merger-exchanges followed by the split-off will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize income gain_or_loss upon the split-off and the debt exchanges sec_361 the exchanging distributing shareholders will not recognize income gain_or_loss upon the receipt of the controlled stock in the split-off sec_355 the aggregate basis of the controlled stock in the hands of each of the exchanging distributing shareholders after the split-off will equal the aggregate basis of the distributing common_stock surrendered by each of the exchanging distributing shareholders immediately prior to the split-off sec_358 the holding_period of the controlled stock received by each of the exchanging distributing shareholders in the split-off will include the holding_period of the plr-115423-11 distributing common_stock surrendered in exchange therefor provided that the distributing common_stock was held by each of the exchanging distributing shareholders as a capital_asset on the date of the split-off sec_1223 earnings and profit will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 payments made between any of distributing and controlled or their subsidiaries that i have arisen or will arise for a taxable_period ending on or before the split-off and ii will not become fixed and ascertainable until after the split-off will be treated as occurring immediately before the split-off cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 revrul_83_73 c b an exchanging distributing shareholder that receives cash in lieu of a fractional share of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided that the fractional share of stock is held as a capital_asset on the date of the split-off sec_1221 and sec_1222 the hook_stock will be treated as part of a class of controlled stock entitled to vote rev_rul c b caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that is not specifically covered by the above rulings in particular we express no opinion regarding i ii whether the split-off satisfies the business_purpose requirement of sec_1_355-2 whether the split-off is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the split-off and an acquisition or acquisitions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or plr-115423-11 greater interest in distributing or controlled see sec_355 and sec_1 the federal_income_tax consequences of step xiii described above and the tax effects of the proposed transactions if the split-off is not completed prior to the effective date of final regulations or the effective date of temporary regulations under sec_355 iv v one or more rulings given in this letter deal with issues that may be addressed in subsequent published guidance see sec_11 of revproc_2010_1 2010_1_irb_1 regarding the circumstances including published guidance which may result in the revocation or modification of a ruling letter procedural matters this ruling letter is directed only to the taxpayers who requested it see sec_6110 which provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely mark j weiss reviewing attorney branch office of associate chief_counsel corporate
